Name: Commission Regulation (EEC) No 2945/85 of 22 October 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/ 12 Official Journal of the European Communities 24. 10 . 85 COMMISSION REGULATION (EEC) No 2945/85 of 22 October 1985 on the supply of various lots of butteroil as food aid Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (6) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regulation (EEC) No 1298/85 (4), and in particular Article 6 (7) thereof, Whereas, following the taking of a number of deci ­ sions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 900 tonnes of butteroil to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12 . 1985, p. 1 . (2) OJ No L 54, 23 . 2 . 1985, p. 2 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 4) OJ No L 137, 27 . 5 . 1985, p. 5 . ,s) OJ No L 142, 1 . 6 . 1983, p . 1 . '6 OJ No L 187, 12 . 7 . 1983, p . 29 . 24. 10 . 85 Official Journal of the European Communities No L 283/ 13 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 Commission Decision of 14 August 1985 2. Recipient Licross 3 . Country of destination Indonesia 4. Stage and place of delivery cif Jakarta 5 . Representative of the recipient (2) (3)  6 . Total quantity 50 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10x10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / JAKARTA' 12. Shipment period Before 15 December 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 283/ 14 Official Journal of the European Communities 24. 10 . 85 Description of the lot B C 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 Commission Decision of 14 August 1985 2. Recipient ' Licross 3 . Country of destination Tunisia Morocco 4. Stage and place of delivery cif Tunis cif Casablanca 5 . Representative of the recipient (2) (3)  6 . Total quantity 50 tonnes 50 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE TUNIS' CASABLANCA' 12. Shipment period Before 15 December 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 0 24. 10 . 85 Official Journal of the European Communities No L 283/ 15 Description of the lot D 1 . Programme : 1985 (a) legal basis (b) purpose , Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 Commission Decision of 14 August 1985 2. Recipient Licross 3 . Country of destination Algeria 4. Stage and place of delivery cif Algier 5 . Representative of the recipient (2) (3)  6 . Total quantity 50 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / ALGER' 12 . Shipment period Before 15 December 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders - 1 5 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 283/ 16 Official Journal of the European Communities 24. 10 . 85 Description of the lot E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 Commission Decision of 14 August 1985 2. Recipient Licross 3 . Country of destination Philippines 4. Stage and place of delivery cif Manila 5. Representative of the recipient (2) (3)  6. Total quantity 50 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / MANILA' 12. Shipment period Before 15 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) 24. 10 . 85 Official Journal of the European Communities No L 283/ 17 Description of the lot F 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 Commission Decision of 14 August 1985 2. Recipient Licross 3 . Country of destination Haiti 4. Stage and place of delivery cif Port au Prince 5 . Representative of the recipient (2) (3)  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / PORT-AU-PRINCE' 12. Shipment period Before 15 December 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 283/ 18 Official Journal of the European Communities 24. 10 . 85. Description of the lot G H I 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 Commission Decision of 14 August 1985 2. Recipient Licross 3 . Country of destination Mauritania 4. Stage and place of delivery cif Nouakchott 5 . Representative of the recipient (2) (3)  6 . Total quantity 200 tonnes 200 tonnes 150 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 12 . Shipment period Before 15 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) Notes (') This Annex, together with the notice published in the Official Journal of the European Commu ­ nities No C 208 of 4 August 1983 , page 9, shall serve as notice of invitation to tender. (2) See list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2 . (3) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . (4) Commission delegate to be contacted by successful tenderer : see list published in the Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 .